Citation Nr: 1541244	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  11-06 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to a service-connected disability.  



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

S. Keyvan, Counsel





INTRODUCTION

This appeal was processed using the Veteran's Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the claim.

The Veteran served on active duty from September 1970 to April 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Board observes that the April 2010 rating decision also granted service connection for PTSD with an initially assigned rating of 10 percent.  Thereafter, the Veteran entered a notice of disagreement in July 2010 and a statement of the case (SOC) was issued in January 2011, which increased such rating to 50 percent; however, he specifically limited his February 2011 substantive appeal (VA Form 9) to the claims seeking entitlement to service connection for sleep apnea, to include as secondary to PTSD, and entitlement to service connection for a right ankle disorder.  The Board notes that statements of the case had also been previously issued on the matters of entitlement to service connection for bilateral hearing loss and ischemic heart disease; however, the Veteran did not submit a timely substantive appeal as to such issues.  Therefore, these matters are not properly before the Board.  

The Veteran's claim of service connection for sleep apnea and a right ankle disorder were before the Board in April 2015, at which time the Board denied service connection for a right ankle disorder, and remanded the claim of service connection for sleep apnea for additional development.  Specifically, the Board remanded the claim to schedule the Veteran for a VA examination to determine the nature and etiology of his claimed sleep apnea, and specifically to determine whether said disorder was secondary to his service-connected PTSD.  Pursuant to the remand, the Veteran was scheduled for a VA examination in July 2015, and copies of the VA examination report and medical opinion have been associated with his electronic claims file.  Thus, to the extent possible, the AOJ has complied with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

After a thorough review of the claims file, however, the Board finds that further development of this issue is necessary prior to a final adjudication of the claim.  Accordingly, and for the reasons set forth below, this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

Unfortunately, another remand is required in this case.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).

The Veteran contends that he has experienced sleep problems ever since his military service.  The Veteran further contends that his sleep apnea is secondary to, or aggravated by, his service-connected PTSD.  

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a)  (2014); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

As noted above, the Veteran was granted service connection for his PTSD by way of the April 2010 rating decision.  In addition, a January 2010 VA pulmonary sleep study reflects that the Veteran has been diagnosed as having severe obstructive sleep apnea.  

Following the July 2015 VA examination, in the August 2015 Supplemental Statement of the Case (SSOC), the RO denied the Veteran's claim once again and referenced VA treatment records generated at the Dublin VA Medical Center (VAMC), dated from October 2010 to July 2015, as well as VA treatment records generated at the Gainesville (North Florida/South Georgia Healthcare system) VAMC dated from July 2009 to February 2015.  These records were referenced as part of the evidence reviewed upon readjudication of this claim.  Although VA treatment records issued at the Dublin VAMC, and dated from 2010 to January 2014, have since been associated with the claims file, records generated at this same facility for the period from January 2014 to July 2015 have not been retrieved and associated with the claims file.  Furthermore, the most recent VA medical records issued at the Gainesville VAMC that are associated with the Veteran's claims file are VA outpatient records dated in October 2009.  Any VA treatment records and/or outpatient reports generated from the Gainesville VAMC since October 2009 have not yet been associated with the Veteran's claims file.  

The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, in light of the fact that missing VA treatment records generated at the Dublin and Gainesville VAMCs have been referenced and taken into consideration by the RO in the August 2015 SSOC, and may have a bearing on the Veteran's claim, a remand is necessary to accord the AOJ an opportunity to obtain these documents and associate them with the claims file.  Also, as this matter is being remanded for further development, the AOJ should attempt to obtain any ongoing medical records pertinent to the Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain the Veteran's VA treatment records generated at the Dublin VAMC, dated from January 2014 to July 2015, and from the Gainesville VAMC (North Florida/South Georgia Healthcare system) dated from October 2009 to February 2015, and associate these records with the electronic claims file.  The AOJ should also take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated or evaluated him since service for his claimed disability.  This shall specifically include updated treatment records from the Dublin and Gainesville VAMCs.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.  

2. Then, once these records have been associated with the electronic claims file, readjudicate the issue of entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with an SSOC.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



